Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 1 of 16 PageID: 4




                                     EXHIBIT A
         Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 2 of 16 PageID: 5




 CENIA GARCIA                                     Plaintiff                                   Superior Court of New Jersey
                      vs.                                                                     Law Division
 HOME EXPRESSIONS,INC., ET AL                     Defendant                                   Middlesex County
                                                                                              Docket Number. MID-L-001008-21
 Person to be served(Name & Address):
 HOME EXPRESSIONS,INC.
 195 RARITAN CENTER PARKWAY                                                                   AFFIDAVIT OF SERVICE
 EDISON, NJ 08837
                                                                                           (For Use by Private Service)
 Attorney:
 KEVIN COSTELLO,ESQ.
                                                                                              111111111111111111111111
                                                                                              Cost of Service pursuant to R.4:4-3(c)



Papers Served: Letter, Summons,Complaint, Demand to Preserve Evidence, Jury Demand, Rule 4:5-1
                                                                                                                Certification, Designation Of
Trial Counsel, Plaintiff's First Set of Interrogatories Directed to Defendants, Definitions, Instructions, Interrogatori
Plaintiff's First Request For Production Of Documents,Certification, CIS,Track Assignment Notice, Lawyers Referral       es, Certification,
                                                                                                                               List
Service Data:
Served Successfully, X            Not Served            Date:2/25/2021           Time: 1:25 am                                  Attempts:
               Delivered a copy to him / her personally                              Name of Person Served and relationship / title:
               Left a copy with a competent household
               member over 14 years of age residing                                  Tal Chalouah
               therein
                                                                                     Authorized AaentNice President
     X       Left a copy with a person authorized to
             accept service, e.g. managing agent,
             registered agent,etc.
Description of Person Accepting Service:
Sex: M      Age:35      Height:59w   Weight 175               Skin Color. White               Hair Color. Black
Comments or Remarks:




Server Data:
 ubscribed and Sworn o before me on                  2021                           I, Christopher Obie, was at the time of service a
    e affiant o is             wn to                                                competent adult not having a direct interest in the
                                                                                    I'ation. I de re under penalty of perjury that the
                                                                                    f re ping is      nd correct.
         Y PUBLIC
                                                                                          t                                    311
                                                                                                                                 0
                                                                                    Signatu        Process Server                  Date
                 Carla P. Goatee
                NOTARY PUBLIC                                                       STATUS,L.L.C.
             STATE OF NEW JERSEY                                                    PO Box 370
          MY COMMISSION EXPIRES    02/12/2025                                       Sayville, NJ 08721
                                                                                   (908)688-1414
                                                                                    Our Job Serial Number.STS-2021005884
                                                                                    Ref: NA
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 3 of 16 PageID: 6




  COSTELLO & MAINS,LLC
  By: Jacquelyn R.Matchett
  Attorney I.D. No. 107622014
  18000 Horizon Way,Suite 800
  Mount Laurel,NJ 08054
 (856)727-9700
  Attorneys for Plaintiff


    CENIA GARCIA,                                   SUPERIOR COURT OF NEW JERSEY
                                                    MIDDLESEX - LAW DIVISION
                        Plaintiff,
                                                          CIVIL ACTION
    vs.


   HOME EXPRESSIONS,INC.and JOHN                    DOCKET NO:MID-L-1008-21
   DOES 1-5 and 6-10.

                        Defendants.                 SUMMONS

  From The State of New Jersey to the Defendant Named Above:

          The plaintiff; named above, has filed a lawsuit against you in the Superior Court ofNew
  Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
  this complaint, you or your attorney must fde a written answer or motion and proofofservice
  with the deputy clerk ofthe Superior Court in the county listed above within 35 days from the
  date you received this summons,not counting the date you received it.(A directory ofthe
  addresses ofeach deputy clerk ofthe Superior Court is available in the Civil Division
  Management Office in the county listed above and online at http://www.iudiciarv.state.ni.us/pyo
  se/10153_deptyclerklawref.pdh Ifthe complaint is one in foreclosure, then you must file your
  written answer or motion and proofofservice with the Clerk ofthe Superior Court,Hughes
  Justice Complex,P.O. Box 971,Trenton, NJ 08625-0971. A filing fee payable to the Treasurer,
  State ofNew Jersey and a completed Case Information Statement(available from the deputy
  clerk ofthe Superior Court)must accompany your answer or motion when it is filed. You must
  also send a copy of your answer or motion to plaintiffs' attorney whose name and address appear
  above,or to plaintiff, ifno attorney is named above. A telephone call will not protect your rights;
  you must file and serve a written answer or motion(with fee of$175.00 and completed Case
  Information Statement)if you want the court to hear your defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a
 judgment against you for the reliefplaintiffdemands,plus interest and costs ofsuit. Ifjudgment
 is entered against you,the Sheriff may seize your money,wages or property to pay all or part of
 thejudgment.
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 4 of 16 PageID: 7




     If you cannot afford an attorney, you may call the Legal Services office in the county where
 you live or the Legal Services ofNew Jersey Statewide Hotline at 1-888-LSNJ-LAW(1-888-
 576-5529). If you do not have an attorney and are not eligible for free legal assistance, you may
 obtain a referral to an attorney by calling one ofthe Lawyer Referral Services. A directory with
 contact information for local Legal Services Offices and Lawyer Referral Services is available in
 the Civil Division Management Office in the county listed above and online at
 http://www.judiciary.state.nlusiprose/10153 deptyclerklawref.pdf


                                                            is/ Michelle M.Smith
                                                            Clerk ofthe Superior Court
 DATED: February 23, 2021

  Name of Defendant to be Served:            Home Expressions,Inc.
  Address of Defendant to be Served:         195 Raritan Center Parkway
                                             Edison,NJ 08837
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 5 of 16 PageID: 8




  ATLANTIC COUNTY:                       LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (609)345-3444
  Civil Division, Direct Filing          LEGAL SERVICES
  1201 Bacharach Blvd., First FL         (609)348-4200
  Atlantic City, NJ 08401

  BERGEN COUNTY:                          LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (201)488-0044
  Civil Division, Room 115                LEGAL SERVICES
  Justice Center, 10 Main St.            (201)487-2166
  Hackensack, NJ 07601

  BURLINGTON COUNTY:                      LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (609)261-4862
  Central Processing Office               LEGAL SERVICES
  Attn: Judicial Intake                  (800)496.4570
  First FL,Courts Facility
  49 Ral1C0C88 Road
  Mt. Holly,NJ 08060

  CAMDEN COUNTY:                          LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court       (856)964-4520
  Civil Processing Office                 LEGAL SERVICES
  Hall ofJustice                          (856)964-2010
  1"FL,Suite 150
  101 South 5th Street
  Camden,NJ 08103

  CAPE MAY COUNTY:                        LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (609)463-0313
  9 N. Main Street                        LEGAL SERVICES
  Cape May Courthouse, NJ 08210          (609)465-3001

  CUMBERLAND COUNTY:                      LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (856)692-6207
  Civil Case Management Office            LEGAL SERVICES
  Broad & Fayette Streets                (856)451-0003
  P.O.Box 10
  Bridgeton,NJ 08302

  ESSEX COUNTY:                           LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      ( 973)622-6204
  Civil Customer Service                  LEGAL SERVICES
  Hall ofRecords,Room 201                (973)624.4500
  465 Dr. Martin Luther King Jr. Blvd.
  Newark,NJ 07102

  GLOUCESTER COUNTY:                      LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (856)848.4589
  Civil Case Management Office            LEGAL SERVICES
  Attn: Intake                           (856)848-5360
  First Fl. Court House
  Woodbury, NI 08096

  HUDSON COUNTY:                          LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (201)798-2727
  Superior Court,Civil Records Dept.      LEGAL SERVICES
  Brennan Court House — la Floor         (201)7926363
  583 Newark Avenue
  Jersey City, NJ 07306
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 6 of 16 PageID: 9




 HUNTERDON COUNTY:                       LAWYER REFERRAL
 Deputy Mils ofthe Superior Court        (908)735-2611
 Civil Division                          LEGAL SERVICES
 65 Park Avenue                          (908)782-7979
 Flemington, NJ 08822

  MERCER COUNTY:                          LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (609)585-6200
  Local Filing OfEce,Courthouse           LEGAL SERVICES
  175 S. Broad Street, P.O.Box 8068      (609)695-6249
  Trenton, NJ 08650

  MIDDLESEX COUNTY:                       LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (732)828-0053
  Middlesex Vicinage                      LEGAL SERVICES
  VdFloor — Tower                        (732)866.0020
  S6 Paterson Street
  New Brunswick,NJ 08903

 MONMOUTH COUNTY:                         LAWYER REFERRAL
 Deputy Clerk ofthe Superior Court       (732)431-5544
 Court House                              LEGAL SERVICES
 71 MonumentPark                         (732)866-0020
 P.O.Box 1269
 Freehold,NJ 07728

 MORRIS COUNTY:                           LAWYER REFERRAL
 Deputy Clerk ofthe Superior Court       (973)267-5882
 Civil Division                           LEGAL SERVICES
 Washington and Court Streets            (973)285-6911
 P.O. Box 910
 Morristown,NJ 07963

 OCEAN COUNTY:                            LAWYER REFERRAL
 Deputy Clerk ofthe Superior Court       (732)240-3666
 Court House,Room 119                     LEGAL SERVICES
 118 Washington Street                   (732)341-2727
 Toms River,NJ 08754

 PASSAIC COUNTY:                          LAWYER REFERRAL
 Deputy Clerk ofthe Superior Court       (973)278-9223
 Civil Division                           LEGAL SERVICES
 Court Howe                              (973)523-2900
 77 Hamilton Street
 Paterson,NJ 07505

 SALEM COUNTY:                           LAWYER REFERRAL
 Deputy Clerk ofthe Superior Court       (856)678-8363
 92 Market Street                        LEGAL SERVICES
 P.O.Box 29                              (856)451-0003
 Salem,NJ 08079

 SOMERSET COUNTY:                         LAWYER REFERRAL
 Deputy Clerk ofthe Superior Court       (908)685-2323
 Civil Division                           LEGAL SERVICES
 P.O.Box 3000                            (908)231-0840
 40 North Bridge Street
 Somerville,NJ 08876

 SUSSEX COUNTY:                          LAWYER REFERRAL
 Deputy Clerk ofthe Superior Court       (973)267-5882
 Sussex County Judicial Center           LEGAL SERVICES
 43-47 High Street                       (973)383-7400
 Newton,NJ 07860
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 7 of 16 PageID: 10




  UNION COUNTY:                           LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court       (908)3534715
  "
  1 FL,Court House                        LEGAL SERVICES
  2 Broad Street                          (908)354-4340
  Elizabeth, NJ 07207

  WARREN COUNTY:                          LAWYER REFERRAL
  Deputy Cluir ofthe Superior Court      ( 973)267-5882
  Civil Division Office                   LEGAL SERVICES
  Court House                            (973)475-2010
  413 Second Street
  Belvedere, NJ 07823
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 8 of 16 PageID: 11




  COSTELLO & MAINS,LLC
  By: Kevin M. Costello,Esquire
  Attorney I.D. No.024411991
  18000 Horizon Way,Suite 800
  Mount Laurel,NJ 08054
 (856)727-9700
  Attorneys for Plaintiff
                                                  •
                                                  •
  CENIA GARCIA,                                   : SUPERIOR COURT OF NEW JERSEY
                                                  : MIDDLESEX - LAW DIVISION
                                                  •
                          Plaintiff,              •
                                                  •          CIVIL ACTION
  vs.
                                                  •
                                                  .


  HOME EXPRESSIONS,INC. and JOHN                  : DOCKET NO:
  DOES 1-5 and 6-10.                              •
                                                  •


                          Defendants.             : COMPLAINT AND JURY DEMAND


         Plaintiff, Cenia Garcia, residing in Middlesex County,New Jersey, by way ofComplaint

  against the Defendants,says:

                                        Preliminary Statement

         This matter is opened to the Court for violations ofthe Families' First Corona Virus

  Response Act("FFCRA").

                                        Identification ofParties

         1.     Plaintiff Cenia Garcia is, at all relevant times herein, a resident ofthe State of

  New Jersey and a former employee ofthe Defendants.

         2.     Defendant Home Expressions,Inc. is, upon information and belief, a business

  entity maintaining citizenship and domicile in the State ofNew Jersey, conducting business at

  195 Raritan Center Parkway,Edison, New Jersey 08837,and at all relevant times herein was the

  employer ofPlaintiff.
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 9 of 16 PageID: 12




         3.        Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

  entities who,on the basis oftheir direct acts or on the basis ofrespondeat superior, are

  answerable to the plaintifffor the acts set forth herein.

                                           General AlletatIons

         4.        Plaintiff began working as a logistics coordinator and administrative assistant for

  Defendants in or around December 2018.

         5.        At all relevant times herein, Plaintiffperformed her duties up to or beyond the

  reasonable expectations ofher employer.

         6.        Due to the Covid-19 pandemic,Plaintiff began working from home in or around

  the second week of March 2020.

         7.        Plaintiffis able to perform her all the essential functions of her position remotely

  without issue.

         8.        In or around early June 2020,Plaintiff's supervisor,Ike Asaff,requested Plaintiff

  return to the office five days per week.

         9.        As Plaintiff's three school aged children, ranging from ages 6 to 13, were still

  going to school virtually, Plaintiff made a request for leave under the Expanded Family Medical

  Leave Act("FMLA").

         10.       In response to the request, Defendants instructed Plaintiffto continue to work

  from home.

          11.      In or around July 2020,Plaintiff began going into the office approximately two

  days per week.

         12.       Plaintiffcontinued to work from home for the remaining three days without issue.




                                                     2
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 10 of 16 PageID: 13




             13.   Plaintiffhad a meeting with Assafon or around September 16,2020, where he

   informed Plaintiffshe had to come back to the office five days per week.

             14.   As Plaintiff's children were back in virtual learning, Plaintiffresponded to Assaf

   she would have to see ifthis could be accommodated.

             15.   On or around September 18,2020,Assafcalled Plaintiffexplaining she could

   work two days from the office, but she would only paid for the days she was physically there.

             16.   At no point in time were Plaintiff's FFCRA benefits explained to her by

   Defendants.

             17.   Due to the significant pay cut which would result from working two days per

   week,Plaintiffrequested she earn more per hour.

             18.   Assafresponded that the owner,Jack Chalouh,would disapprove ofthe request.

             19.   On or around September 23,2020,Plaintiff's replacement was hired.

             20.   On or around September 25,2020,Plaintiffasked Assafabout her work status and

   whether he had discussed her pay request with Chalouh.

             21.   Assafdid not respond to Plaintiff.

             22.   On or around September 28, 2020,Plaintiffmet with Assafagain to discuss her

   status.

             23.   Assafindicated he had not heard anything from Chalouh.

             24.   On or around October 2,2020,Plaintiff was terminated.

             25.   Plaintiff's coworker texted her on that date stating Chalouh was screaming in the

   office that he did not want to hear Plaintiff's name or see her face again.

             26.   Chalouh also stated he did not care ifPlaintiff had children.




                                                    3
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 11 of 16 PageID: 14




            27.   At no point during Plaintiff's employ was she informed ofthe FFCRA or benefits

   available to her.

            28.   At no point,in time was Plaintiff unable to perform the essential functions ofher

   job while working remotely.

            29.   A determinative and/or motivating factor in Plaintiff's termination was

   Defendants' attempt to interfere with Plaintiffreceiving benefits pursuant to the FFCRA.

            30.   As a result ofthe actions ofDefendants, Plaintiff has been forced to suffer

   economic and emotional harm.

            31.   Because the actions ofDefendant were egregious and because member of upper

   management participated in and/or were willfully indifferent to the same, punitive damages are

   warranted.

                                              COUNT

                                          FFCRA Violation

            32.   Plaintiff hereby repeats and re-alleges paragraphs 1 through 31, as though fully

   set forth herein.

            33.   The conduct set forth above constitutes a violation ofthe FFCRA and is the

   responsibility ofDefendants both in Compensatory and punitive damages for the reasons set forth

   above.

            WHEREFORE,Plaintiff demandsjudgment against the Defendants jointly, severally and

   in the alternative, together with compensatory damages,non-economic compensatory damages,

   punitive damages,interest, cost ofsuit, attorneys' fees, enhanced attorneys' fees, equitable back

   pay, equitable front pay, equitable reinstatement and any other reliefthe Court deems equitable

   and just.




                                                   4
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 12 of 16 PageID: 15




                                                 COUNT II

                                      Request for Equitable Relief
          34.      Plaintiff hereby repeats and re-alleges paragraphs 1 through 33 as though fully set

   forth herein.

          35.      Plaintiffrequests the following equitable remedies and reliefin this matter.

          36.      Plaintiffrequests a declaration by this Court that the practices contested herein

   violate New Jersey law as set forth herein.

          37.      Plaintiffrequests that this Court order the defendants to cease and desist all

   conduct inconsistent with the claims made herein going forward, both as to the specific plaintiff

   and as to all other individuals similarly situated.

          38.      To the extent that plaintiff was separated from employment and to the extent that

   the separation is contested herein, plaintiffrequests equitable reinstatement, with equitable back

   pay and front pay.

          39.      Plaintiffrequests, that in the event that equitable reinstatement and/or equitable

   back pay and equitable front pay is ordered to the plaintiff, that all lost wages,benefits, fringe

   benefits and other remuneration is also equitably restored to the plaintiff.

          40.      Plaintiffrequests that the Court equitably order the defendants to pay costs and

   attorneys' fees along with statutory and required enhancements to said attorneys' fees.

          41.      Plaintiffrequests that the Court order the defendants to alter their files so as to

   expunge any reference to which the Court finds violates the statutes implicated herein.




                                                      5
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 13 of 16 PageID: 16




          42.     Plaintiffrequests that the Court do such other equity as is reasonable, appropriate

   and just.

          WHEREFORE,plaintiffdemandsjudgment against the defendants jointly, severally and

   in the alternative, together with compensatory damages, punitive damages,interest, cost ofsuit,

   attorneys' fees, enhanced attorneys' fees, equitable back pay, equitable front pay, equitable

   reinstatement, and any other reliefthe Court deems equitable and just.
                                                COSTELLO & MAINS,LLC



                                                By: is/Kevin M.Costello
   Dated: February 17,2021                           Kevin M.Costello




                                                    6
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 14 of 16 PageID: 17




                              DEMAND TO PRESERVE EVIDENCE

           1.     All defendants are hereby directed and demanded to preserve all physical and

   electronic information pertaining in any way to plaintiff's employment,to plaintiff's cause of

   action and/or prayers for relief, to any defenses to same,and pertaining to any party, including,

   but not limited to, electronic data storage, closed circuit TV footages, digital images,computer

   images,cache memory,searchable data, emails, spread sheets, employment files, memos,text

   messages and any and all online social or work related websites, entries on social networking

   sites(including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

   and/or data and/or things and/or documents which may be relevant to any claim or defense in this

   litigation.

           2.     Failure to do so will result in separate claims for spoliation ofevidence and/or for

   appropriate adverse inferences.

                                             •   COSTELLO & MAINS,LLC


                                                 By: /s/Kevin M.Costello
                                                        Kevin M.Costello


                                           JURY DEMAND

           Plaintiff hereby demands a trial by jury.

                                                 COSTELLO & MAINS,LLC



                                                 By: /s/Kevin M.Costello
                                                        Kevin M.Costello




                                                       7
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 15 of 16 PageID: 18




                                  RULE 4:5-1 CERTIFICATION

          1.      I am licensed to practice law in New Jersey and am responsible for the captioned

                  matter.

          2.      I am aware ofno other matter currently filed or pending in any court in any

                 jurisdiction which may affect the parties or matters described herein.

                                               COSTELLO & MAINS,LLC



                                               By: /s/Kevin M.Costello
                                                      Kevin M.Costello


                               DESIGNATION OF TRIAL COUNSEL

          Kevin M. Costello, Esquire, ofthe law firm ofCostello & Mains, LLC,is hereby-

   designated trial counsel.

                                               COSTELLO & MAINS,LLC



                                               By: /s/Kevin M.Costello
                                                      Kevin M.Costello




                                                   8
Case 2:21-cv-05998-KM-JBC Document 1-1 Filed 03/19/21 Page 16 of 16 PageID: 19




                       Civil Case information Statement
   „

                          •••.4. •   ,
                                     r •   ...441.4..   •   :1;-
                                                             '• • 4 n


   Cass Caption: GARCIA CENIA VS HOME EXPRESSIONS,                          Cass Type: EMPLOYMENT(OTHER THAN CEPA OR LAD)
   IN C.                                                                    Document Type: Complaint with Jury Demand
   Cass Initiation Date: 02/17/2021                                         Jury Demand: YES -8 JURORS
   Attorney Name: KEVIN MICHAS.COSTEU.0                                     Is We a professional malpractice case? NO
   Firm Name:COSTELLO & MAINS, U-C                                          Related cases pending: NO
   Addross: 18000 HORIZON WAY STE 800                                       if yes, Ilat docket numbers:
   MT LAUREL NJ 080544319                                                   Oa you anticipate adding any parties(arising out ofsome
  Phone: 0581219700                                                         transaction or occurrence)? NO
   Name of Party: PLAINTIFF:GARCIA,CENIA
   Name of Defendant's Primary Insurance Company                            Are sexual abuse claims alleged by:OEM GARCIA? HO
  (H known): Unknown



               •
                                                                                             •: noi•
                     CAM CHARACNIaTICS PON PilltPOINI OF oirranixiiir‘Ce11 amaopiak74•Fon"-- aseek                               •-•


   Do parties have a current, past, or recurrent relationship? YES
   If yes,Is that relationship: Employer/Employee
   Does the statute governing this case provide for payment of fees by the losing party? NO
   Use this space to alert the court to any special case characteristics that may warrant individual
   management or accelerated disposition:


   Do you or your client need any disability accommodations? NO
           If yes, please identify the requested accommodation:


   Will an Interpreter be needed? NO
            If yes,for what language:

   Please check off each applicable category: Putative Class Action? NO Me 59? NO Consumer Fraud? NO
                                                                 1.4M.-.Ps•
                                                                        ;1•1••F

   I certify that confidential personal identifiers have been redacted from documents now submitted to the
   court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

   03/WW .
         021                                                                                    is/ KEVIN MICHAEL COSTELLQ
   Dated                                                                                                             Signed
